t c memo united_states tax_court saba partnership brunswick corporation tax_matters_partner petitioner v commissioner of internal revenue respondent otrabanda investerings partnership brunswick corporation tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date during and b a domestic_corporation realized substantial capital_gains from the sale of a number of its business units in b joined with a foreign bank abn purportedly to form two general partnerships s and o the partnerships engaged in financial transactions that were intended to satisfy the requirements of a contingent installment_sale under sec_453 relying on the ratable basis recovery rules under sec_15a_453-1 temporary income_tax regs fed reg this opinion supplements our previously filed memorandum opinion in saba pship v commissioner tcmemo_1999_359 vacated and remanded 273_f3d_1135 d c cir -- - date the transactions were prearranged so that a substantial percentage of the partnerships’ gains were allocated to abn--a foreign_entity that was not subject_to u s income_tax while a substantial percentage of the partnerships’ losses were allocated to b for the taxable years ending and b reported capital losses of dollar_figure and dollar_figure respectively held there is no meaningful distinction between the partnerships in these cases and the partnership determined to be a sham in 201_f3d_505 d c cir affg tcmemo_1998_305 held further the partnerships were not organized or operated for a nontax business_purpose and therefore they are disregarded for federal_income_tax purposes joel v williamson thomas c durham and gary s colton jr for petitioner jill a frisch and lewis r mandel for respondent supplemental memorandum opinion nims judge these cases are before the court on remand from the court_of_appeals for the district of columbia circuit 273_f3d_1135 d c cir saba ii vacating and remanding tcmemo_1999_359 in saba pship v commissioner tcmemo_1999_359 saba we reviewed notices of final_partnership_administrative_adjustment fpaas issued to saba partnership saba and otrabanda investerings partnership otrabanda sometimes collectively the partnerships in the fpaass respondent made adjustments to the partnerships’ tax returns for certain taxable years ending in and based on alternative determinations that saba and otrabanda were sham partnerships that should be disregarded for federal_income_tax purposes and the partnerships’ purported contingent installment_sale transactions cins transactions under sec_453 were shams that should be disregarded for federal_income_tax purposes unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure petitioner in these cases is brunswick corporation the partnerships’ tax_matters_partner brunswick or petitioner in saba i we described in detail brunswick’s divestiture of certain of its business lines its discussions with representatives of merrill lynch regarding a tax_shelter that the latter was marketing to certain u s_corporations its decision to join with algemene bank nederlands n v abn to form the partnerships known as saba and otrabanda and the partnerships’ purported cins transactions we held that the disputed cins transactions were not motivated by legitimate nontax business purposes nor were they imbued with objective economic_substance consequently we held that the cins transactions were shams that would not be respected for federal_income_tax purposes - - in saba ii the court_of_appeals vacated and remanded these cases for reconsideration in light of our recent decision in 201_f3d_505 d c cir affg t c memo where we invalidated what appears to be a similar---perhaps even identical--tax shelter on the grounds that the entire partnership not merely the specific transactions at issue was a sham for federal tax purposes saba ii f 3d pincite the court_of_appeals also stated that a remand to this court was appropriate because in presenting its case in the tax_court brunswick may have acted on the mistaken belief that the supreme court’s decision in 319_us_436 63_sct_1132 87_led_1499 established a two-part test under which saba and otrabanda must be respected simply because they engaged in some business activity an interpretation that asa squarely rejected see asa f 3d pincite saba ii f 3d pincite at the time of trial in these cases the parties entered into a series of stipulations of facts all stipulated facts and exhibits are incorporated herein by this reference we also incorporate by reference all our findings_of_fact in saba i for convenience all citations of saba i will include citations of the specific page s of the court’s slip opinion after these cases were remanded the parties filed opening briefs and reply briefs addressing the issues raised by the court_of_appeals pursuant to the court of appeals’ mandate we consider whether saba and otrabanda are sham partnerships that should be - - disregarded for federal_income_tax purposes petitioner bears the burden_of_proof rule a 85_tc_968 affd sub nom 843_f2d_351 9th cir i partnership status under statutory and case law petitioner first contends that saba and otrabanda qualify as partnerships for federal_income_tax purposes consistent with the statutory definitions of partnerships and partners set forth in sec_704 sec_761 and sec_7701 and in accordance with supreme court decisions in cases such as 327_us_280 and 337_us_733 petitioner avers that a person should be treated as a partner when he or she owns capital in a partnership in which capital is a material_income-producing_factor without regard to whether the partnership was formed to avoid tax we need not dwell on this argument because the court_of_appeals did not direct us to evaluate the technical compliance of the partnerships instead the court_of_appeals directed us to consider whether the partnerships should be recognized at all for federal_income_tax purposes consistent with the standards the court articulated in 201_f3d_505 d c cir affg tcmemo_1998_305 we were -- - also directed to consider whether saba and otrabanda are distinguishable from the partnership that the court_of_appeals determined to be a sham in asa investerings pship il whether saba and otrabanda are distinguishable from asa investerings partnership petitioner asserts that the saba and otrabanda partnerships were significantly different from the asa investerings partnership and that saba and otrabanda should be recognized as valid partnerships and not shams for federal_income_tax purposes before addressing petitioner’s specific arguments we briefly review the factual background in asa investerings pship v commissioner supra in asa investerings pship the commissioner issued an fpaa to a merrill lynch-designed partnership whose principal partners were alliedsignal inc and abn the court_of_appeals held that the disputed partnership would not be recognized for federal_income_tax purposes on the ground it was not organized to conduct business activity for a purpose other than tax_avoidance in so holding the court_of_appeals sustained this court’s findings that abn did not share in the partnership’s profits and losses id pincite the court_of_appeals agreed that the purported partners did not share profits because direct payments made to abn were to compensate it merely for its funding costs and abn could make no profit from the transaction any potential profit - from the libor notes would be offset by losses from the concomitant swap transactions id the court_of_appeals also concluded that any risks inherent in abn’s investment were de_minimis because the ppns were essentially risk free any loss on the ppns would be embedded in the value of the libor notes and abn succeeded in hedging all but a de_minimis amount of the risk associated with the libor notes id pincite we note that after the instant cases were remanded to the court the court_of_appeals issued its opinion in 314_f3d_625 d c cir revg 167_fsupp2d_298 d d c citing asa investerings pship v commissioner supra in support of its holding that another merrill lynch-designed partnership would not be recognized as a valid entity for federal tax purposes because it was not organized for a nontax business_purpose petitioner contends that saba and otrabanda are distinguishable from asa investerings partnership in that brunswick did not promise a guaranteed or specified return to abn and the partners agreed to share partnership expenses and losses petitioner made these same claims in arguing its case before the court_of_appeals saba ii f 3d pincite- the court_of_appeals expressed skepticism that petitioner could demonstrate significant differences between the actions of brunswick in these cases and those of alliedsignal in asa --- - investerings pship id as the discussion which follows reveals petitioner has failed to demonstrate that there are any significant differences in the two cases a guaranteed or specified return petitioner maintains that there was no agreement among the partners that abn would be paid a specified return on the funds it contributed to the partnerships petitioner further contends that there is no evidence in the record that abn was in fact paid a specified return on its funds stating the payment of a ‘specified return’ would have required detailed calculations of interest rates time periods and principal amounts there is nothing in the saba record to suggest that any such calculations were ever made the record in saba contains thousands of pages of documents but there is not one scrap of paper which calculates the payments which would be necessary to provide a specified return the witnesses testified no such calculations were ever made it is disingenuous for petitioner to suggest that a determination that brunswick paid fees to abn would have required a detailed calculation of interest rates time periods and principal amounts respondent asserts and we agree that brunswick abn and merrill lynch acting as a middleman understood that brunswick would pay abn fees to participate in the partnerships respondent points to internal documents maintained by brunswick and abn that refer to anticipated fees brunswick’s payment of consulting fees to abn and merrill lynch’s valuation of saba’s libor notes as evidence that --- - brunswick paid abn fees in exchange for its participation in the partnerships respondent contends that the absence of an explicit agreement regarding abn’s fees merely reflects brunswick’s strict adherence to the warning in the date memorandum prepared by judith p zelisko brunswick’s director of taxes hereinafter the zelisko memorandum that there cannot have been any agreements negotiations or understandings of any kind among the partners saba i slip op pincite quoting the pertinent portions of the zelisko memorandum we acknowledge that the record in these cases does not include an explicit agreement that brunswick would pay abn a specific fee in exchange for its participation in the partnerships nor does the record include a detailed calculation of such fees however the record contains compelling circumstantial evidence that brunswick transferred fees to abn in exchange for its participation in the partnerships in asa investerings pship v commissioner f 3d pincite the court_of_appeals relied upon similar evidence to infer that alliedsignal made transfers to abn pursuant to a prearranged agreement to compensate abn for its funding costs the evidence that we find compelling in the instant cases includes the following e the date memorandum prepared by johannes den baas den baas an abn vice president which outlined his understanding of abn’s role in the merrill lynch tax_shelter in pertinent part as follows the remuneration for abn will be bps basis points spread over the outstanding participation plus dollar_figure upfront fee and all out of pocket expenses covered legal fees etc since the structure itself will not carry the possibilities for this level of remuneration the income will be received by abn new york in upfront payments made by the corporation saba i slip op pincite e the zelisko memorandum which stated in pertinent part compensation fees to the fp foreign_partner merrill lynch talked in terms of basis points on the fp’s equity_investment saba i slip op pincite e the date den baas memorandum pertaining to the saba partnership which stated in pertinent part abn will receive again an upfront fee representing bps over libor over the outstanding plus the bps funding difference between libor and cp commercial paper upfront the amount will be around dollar_figure but we have negotiated a minimum fee of dollar_figure upfront excluding abn trust curacao's fees saba i slip op pincite e the dollar_figure amount that merrill lynch characterized as a fee and added to its valuation of saba’s libor notes in conjunction with brunswick’s purchase of percent of sodbury’s partnership_interest saba i slip op pincite- e brunswick’s payment of dollar_figure to abn over years ostensibly for consulting services that brunswick charged against its accrued disposition costs reserve_account allocated to partnership activity saba i slip op pincite e the date den baas memorandum pertaining to the otrabanda partnership which stated in pertinent part although the loan spread will be bps the transaction will yield bps over libor the difference to be paid separately total remuneration dollar_figure excluding the trust fee saba i slip op pincite brunswick’s payment of dollar_figure to bartolo in date ostensibly to gain control of otrabanda but referred to in brunswick’s accounting_records as a fee saba i slip op pincite petitioner contends that abn did not expect a specified return on the funds that it invested in the partnerships and downplays the mention of upfront fees in den baas’ date memorandum petitioner suggests that den baas was merely conveying abn’s hope to earn a certain dollar amount of fees by generating a relationship with brunswick we reject petitioner’s interpretation the date memorandum by den baas unambiguously states that abn will receive a specified_payment from its corporate_partner because the partnership’s proposed investments would not provide abn with an adequate return on its capital the date and date memoranda by den baas issued with regard to abn’s participation in saba and otrabanda respectively echo the proposition that abn will receive payments from its corporate_partner ie brunswick consistent with the foregoing we note that den baas acknowledged at trial that he understood from the start that the partnerships’ investments would not provide abn with the return it required on its funds these factors demonstrate to our satisfaction that abn expected that brunswick would provide remuneration or fees in exchange for abn’s participation in the partnerships there is also ample evidence in the record that brunswick transferred fees to abn we first observe that petitioner is essentially mum with regard to the dollar_figure amount that merrill lynch characterized as a fee and added to its valuation of saba’s libor notes the addition of this fee to the value assigned to saba’s libor notes had the effect of inflating the price that brunswick paid abn through sodbury for percent of its saba partnership_interest petitioner’s reply brief includes an objection to respondent’s proposed finding of fact that the dollar_figure amount represented additional remuneration to sodbury petitioner’s objection states in pertinent part respondent neglects to state that it was pepe who added the dollar_figure to the value of the libor notes without informing brunswick petitioner agrees that this valuation resulted in a transfer of wealth from brunswick to sodbury however it would not be accurate to characterize the inadvertent transfer as remuneration under the circumstances we assume that petitioner’s position remains that brunswick was unaware of the aforementioned fee in particular the parties’ first stipulation of facts addressed merrill lynch’s valuation of saba’s libor notes in pertinent part as follows the valuation letters dated date jt ex 148-j and date jt ex 148-j and saba’s financial statements consistent with such letter included an additional_amount of dollar_figure added to merrill’s calculated value of the libor notes the valuation letter dated date jt ex 148-j and saba’s financial statement consistent with such letter included an additional_amount of one-fourth of the dollar_figure or dollar_figure added to merrill’s calculated value of the libor notes brunswick contends that it was not aware that the date date and date valuation letters included an additional_amount of dollar_figure or a pro_rata portion thereof in the case of the september letter added to merrill’s calculated value of the libor notes any references to this additional_amount in this stipulation are not intended as a stipulation that brunswick was aware of this additional_amount respondent does not agree with brunswick’s contention for purposes of computing the price of the date purchase the partners used merrill’s libor note value set forth in joint exhibit 148-j for purposes of that valuation merrill valued the four fuji and norinchukin libor notes held by saba at dollar_figure and then added to that amount dollar_figure this dollar_figure amount consisted of dollar_figure of private_placement discount and a dollar_figure additional_amount pepe’s notes ex 136-j at bco010168 reflect the valuation bearing in mind the admonition in the zelisko memorandum that there cannot have been any agreements negotiations or understandings of any kind among the partners we base our evaluation of whether brunswick actually transferred fees to abn upon the record as a whole saba i slip op pincite although brunswick was largely successful in abiding the warning in the zelisko memorandum and concealing its transfers to abn we are convinced for the reasons discussed above that brunswick did in fact pay abn to participate in the partnerships it simply defies reason to suggest that brunswick overlooked or was unaware that merrill lynch added the dollar_figure fee to its valuation of saba’s libor notes resulting in what petitioner characterizes as an inadvertent transfer from brunswick to abn brunswick must be charged with knowledge of the fee inasmuch as petitioner stipulated that merrill lynch’s valuation letters were provided to saba and incorporated in saba’s financial statements petitioner also stipulated that brunswick relied upon merrill lynch’s valuation to determine the price that it would pay for percent of sodbury’s partnership_interest saba i slip op pincite one could reasonably expect that if the transfer were truly -- - inadvertent brunswick would have regquested a refund from abn however petitioner does not suggest that brunswick requested such a refund considering all the circumstances we conclude that brunswick was fully cognizant of and acquiesced in the transfer of a dollar_figure fee to abn as remuneration for its participation in the partnerships the fact that brunswick assented to the transfer of dollar_figure to abn leads us to conclude that brunswick also used the previously mentioned consulting fees and the otrabanda control premium as disguised means to transfer additional_amounts to abn brunswick had the motive and the opportunity to inflate those payments to provide abn remuneration for its participation in the partnerships under the circumstances we conclude that they did so petitioner argues in the alternative that even assuming that brunswick made payments to abn such payments only provided abn with a minimum guaranteed return petitioner cites s m plumbing v commis55_tc_702 and hunt v commissioner tcmemo_1990_248 for the proposition that a guaranteed minimum payment is not inconsistent with partnership status petitioner’s reliance on the aforementioned cases is misplaced suffice it to say that when an ostensible partner is guaranteed a specified or minimum return on its capital -- - contribution that factor is one of many that must be considered in determining whether the arrangement constitutes a partnership that will be recognized for federal tax purposes see s m plumbing v commissioner supra pincite in this regard in asa investerings pship v commissioner f 3d pincite the court_of_appeals rejected the taxpayer’s reliance on hunt v commissioner supra and distinguished the case in part on the ground that both parties in hunt had a bona_fide business_purpose for entering into the partnership given that we conclude as discussed in detail below that brunswick and abn did not have a nontax business_purpose for entering into the partnerships whether the amounts that brunswick transferred to abn are properly characterized as a specified return ora guaranteed minimum return is not dispositive what is pertinent is our conclusion that brunswick paid abn to participate in the saba and otrabanda partnerships much the same as alliedsignal paid abn to participate in the asa investerings partnership b agreement to share partnership expenses losses petitioner contends that saba and otrabanda can be distinguished from the partnership under review in asa investerings pship v commissioner supra because brunswick and its partners shared partnership expenses and losses petitioner relies upon the parties’ stipulations that saba and otrabanda paid the partnerships’ operating_expenses petitioner further asserts that the partnerships’ investments were subject_to significant risks that were not hedged against and therefore the partners were not fully protected against losses while acknowledging that brunswick absorbed the friction on the ppns and ibj cds when these instruments were distributed to brunswick petitioner contends that brunswick’s assumption of these costs is not inconsistent with partnership status and equal sharing of losses among the partners is not required under applicable state law saba and otrabanda were formed under new york law saba i slip op pincite expenses although saba and otrabanda paid certain operating_expenses saba i slip op pincite we agree with respondent that the underlying circumstances beg the question whether brunswick actually incurred the expenses the record shows that abn and brunswick expected that brunswick would pay the partnerships’ operating_expenses the date memorandum by den baas quoted above expressly stated that abn would be compensated for out-of-pocket expenses and legal fees likewise the zelisko memorandum stated in pertinent part that legal fees for bc brunswick corp and operating_expenses of the partnership which would be paid_by bc would run about dollar_figure - dollar_figure saba i slip op pincite -- - brunswick’s and abn’s expectations that the partnerships’ operating_expenses would be paid_by brunswick were met as was the case in asa investerings pship v commissioner supra a portion of the partnerships’ expenses and or losses was in fact shifted to brunswick through merrill lynch’s valuation of saba’s and otrabanda’s libor notes merrill lynch valued the libor notes so that brunswick fully absorbed the private_placement discount totaling dollar_figure incurred on the sale of the partnerships’ ppns and cds saba i slip op pincite for the sake of completeness we note that petitioner contends that brunswick was unaware of merrill lynch’s application of the private_placement discounts in particular the parties’ stipulations state brunswick contends that it was not aware that merrill included a discount of dollar_figure in calculating the sales_price of the chase notes and brunswick contends that it was not aware that merrill applied such a discount in determining the value of the libor notes on their origination any references to this discount in this stipulation are not intended as a stipulation that brunswick was aware of the discount respondent does not agree with brunswick’s contentions brunswick contends that it was not aware that merrill included a discount of dollar_figure in calculating the sales_price of the ibj cds and contends that it was not aware that merrill applied such a discount in determining the value of the libor notes on their origination any references to this discount in this stipulation are not intended as a stipulation that brunswick was aware of the discount respondent does not agree with brunswick’s contentions like the dollar_figure fee that made its way into merrill lynch’s valuation of saba’s libor notes we find it incredible that brunswick was unaware that merrill lynch added the private_placement discounts to the value of the libor notes just as before we charge brunswick with knowledge of merrill lynch’s valuation methodology inasmuch as merrill lynch’s valuation letters were provided to saba and otrabanda and were relied upon by brunswick to determine the price that it would pay for percent of sodbury’s and bartolo’s partnership interests saba i slip op pincite we also reject petitioner’s assertion in its reply brief that brunswick’s absorption of the transaction costs relating to the purchases and sales of the ppns cds and libor notes was not the result of any agreement between abn and brunswick as den baas’ date memorandum and the zelisko memorandum plainly show abn and brunswick understood at the outset that the libor notes would be distributed to brunswick as a required element in its tax-avoidance plan consequently it follows that brunswick and abn must have agreed in advance that brunswick would absorb the partnerships’ expenses and losses and that a large portion of those expenses and losses would be transferred to brunswick through the valuation of the libor notes we are not persuaded by petitioner’s contention that abn and brunswick would have shared in the partnerships’ potential losses - - from the credit risk credit spread risk event risk and liguidity risk inherent in the partnerships’ investments abn did not assume any more than de_minimis risk with regard to the partnerships’ investments see asa investerings pship v commissioner f 3d pincite first the partnerships’ ppns and cds posed little or no risk of loss because they were issued by banks with high credit ratings and they were held for less than a month saba i slip op pincite second as discussed above the private_placement discounts attributable to the ppns and cds were embedded in the value of the libor notes and were wholly absorbed by brunswick finally merrill lynch arranged swaps for brunswick and abn to hedge against interest rate risk saba i slip op pincite the parties stipulated that abn entered into hedge transactions outside the partnerships that substantially reduced its risk to fluctuations in the value of the libor notes see stipulations nos based on the foregoing we conclude that there are no meaningful differences between the partnerships in the instant cases and the partnership under review in asa investerings pship v commissioner supra although the record does not include an explicit fee agreement between brunswick and abn or a precise accounting of the fees and expenses that brunswick incurred in carrying out its tax_avoidance plan we further conclude that --- - brunswick and abn with merrill lynch’s assistance did their best to conceal and obscure the true nature of the underlying transactions til whether saba and otrabanda engaged in business activity in furtherance of a nontax business_purpose as previously mentioned the court_of_appeals stated that its remand would give petitioner a further opportunity to address the question whether brunswick entered into the partnerships for a business_purpose other than tax_avoidance the court_of_appeals directed that the parties should address the validity of the partnerships in these cases under the rationale of 319_us_436 as explicated by the court_of_appeals in asa investerings pship v commissioner supra pincite as follows getting to the controlling issue petitioner argues that under the standard established in 319_us_436 63_sct_1132 87_led_1499 the partnership cannot be regarded as a sham the court there said that a corporation remains a separate taxable entity for tax purposes so long as its purpose is the eguivalent of business activity or is followed by the carrying on of business by the corporation u s pincite 63_sct_1132 the tax_court has since applied moline to partnership cases see 103_tc_501 wl petitioner views moline as establishing a two-part test under which a tax entity is accepted as real if either its purpose is the equivalent of business activity not tax_avoidance or it conducts business activities moline u s pincite 63_sct_1132 because asa engaged in more than sufficient business activity to be respected as a genuine entity -- - petitioner argues that asa was a partnership under the second alternative petitioner’s reply br pincite we agree if engaging in business activity were sufficient to validate a partnership asa would qualify it was infused with a substantial amount in capital dollar_figure billion and invested it in ppns libor notes and other short-term notes over a period of two years in fact however courts have understood the business activity reference in moline to exclude activity whose sole purpose is tax_avoidance this reading treats sham entity cases the same way the law treats sham_transaction cases in which the existence of formal business activity is a given but the inquiry turns on the existence of a nontax business motive see 364_us_361 81_sct_132 l bd 2d thus what the petitioner alleges to be a two-pronged inquiry is in fact a unitary test-- whether the sham be in the entity or the transaction----under which the absence of a nontax business_purpose is fatal fn ref omitted thus if saba and otrabanda are to be recognized as valid entities for federal tax purposes petitioner must show that the partnerships engaged in business activity for a purpose other than tax_avoidance 314_f3d_625 d c cir 251_f3d_210 d c cir petitioner argues that saba and otrabanda must be respected for federal_income_tax purposes because they engaged in the minimal amount of business activity required to satisfy the standards for recognition under moline properties v commissioner supra petitioner cites the partnerships’ investments in commercial paper and the profits derived therefrom as proof that the partnerships were operated for a nontax business_purpose in connection with this point - - petitioner avers that unlike asa investerings pship v commissioner supra the partners shared in the profits derived from the commercial paper petitioner also argues that the court in its original memorandum opinion made a legal error in determining that brunswick did not have a business_purpose for forming saba and otrabanda and the court erred in substituting its own judgment for that of mr reichert brunswick’s chairman president and chief_executive_officer in determining whether brunswick was susceptible to a takeover and whether the partnerships would be helpful in preventing a takeover respondent counters that there is not a shred of documentary_evidence corroborating petitioner’s purported nontax goals and no economic analysis supports them brunswick never viewed the partnerships as takeover defenses instead of advertising their alleged deterrent effect to hostile acquirers it eliminated the partnerships from its financial statements and showed them as cash the libor notes were useful to brunswick only as a repository of paper tax losses it consistently hedged its interest in the notes and sold them immediately after receiving them to avoid tax given the transactions’ monumental costs brunswick could not expect to generate any profit and the transactions generated only unnecessary costs but petitioner never considered any of the transactions’ economics because it was buying dollar_figure million in phantom tax losses we considered and rejected petitioner’s arguments that saba and otrabanda engaged in the disputed cins transactions to achieve nontax business purposes in saba i much of what we said there is equally applicable in response to petitioner’s -- - contentions that the partnerships were organized and operated to achieve nontax business purposes saba i slip op pincite 78_tcm_684 t c m ria big_number for the same reasons that we recited in saba i we reject petitioner’s contentions that the partnerships were organized and operated to achieve nontax business purposes contrary to petitioner’s position we have not substituted our own judgment for that of brunswick’s corporate officers we have simply rejected their testimony as being both self-serving and unsupported by the record as a whole we likewise are not persuaded that the partnerships’ relatively modest profits from their short-term investments including commercial paper demonstrate that the partnerships were operated for a nontax business_purpose to borrow again from the court of appeals’ analysis in asa investerings pship v commissioner f 3d pincite we observe that the partnerships could have realized profits from any number of investment strategies at far lower transaction costs than were incurred implementing merrill lynch’s tax_shelter further even under the most generous assumptions any expected profits from the partnerships’ investments paled in comparison to the approximately dollar_figure million of capital losses that the partnerships were designed to generate for brunswick saba i slip op pincite the minimal business activity that - - petitioner cites does not amount to a nontax business_purpose for the partnerships conclusion we hold that there is no meaningful distinction between the partnerships in these cases and the partnership determined to be a sham in asa investerings pship v commissioner supra we further hold that saba and otrabanda were not organized or operated for a nontax business_purpose under the rationale of moline properties v commissioner supra to reflect the foregoing decisions will be entered under rule
